—In an action to recover damages for personal injuries and wrongful death arising from medical malpractice, the defendants Paul C. Moulinie, Gary Shore, and South Island Medical Associates appeal from so much of an order of the Supreme Court, Queens County (Berke, J.), dated September 23, 1997, as denied their cross motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Contrary to the appellants’ contentions, the trial court properly denied their cross motion for summary judgment because of the existence of material questions of fact (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Zuckerman v City of New York, 49 NY2d 557, 562).
The appellants’ remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.